        Case 1:18-cr-10041-RWZ Document 147 Filed 04/29/20 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


                      CRIMINAL ACTION NO. 18-CR-10041-RWZ


                            UNITED STATES OF AMERICA

                                            v.

                                    JOSE ILARRAZA


                              MEMORANDUM & ORDER

                                      April 29, 2020

ZOBEL, S.D.J.

      On October 9, 2018, defendant pled guilty to one count of conspiracy to deal in

firearms without a license in violation of 18 U.S.C. § 371 and one count of dealing in

firearms without a license in violation of 18 U.S.C. § 922(a)(1)(A). He was sentenced to

fifty months imprisonment followed by three years of supervised release.

      The matter is before me now on his Emergency Motion for Compassionate

Release Because of the Coronavirus Pandemic (Docket #143) pursuant to 18 U.S.C. §

3582(c), which the government opposes.

      Defendant is currently incarcerated at FCI Butner Medium in Granville, North

Carolina. According to the Bureau of Prisons (“BOP”) website, Butner Medium has

reported that 208 inmates and 13 staff members have tested positive for COVID-19.

There have been five inmate deaths at the facility. See Federal Bureau of Prisons –

COVID-19 Cases, https://www.bop.gov/coronavirus/, (last accessed April 29, 2020).

      Defendant’s scheduled release date is October 6, 2021.



                                            1
        Case 1:18-cr-10041-RWZ Document 147 Filed 04/29/20 Page 2 of 5



       Before addressing the merits of defendant’s motion, it is necessary to address

Section 3582(c)(1)(A), which requires that defendant exhaust administrative remedies

prior to moving for a modification of sentence. Defendant argues that the court has

discretion to waive the exhaustion requirement because it would be futile under present

COVID-19 circumstances. The government opposes the waiver but does not address

the merits of defendant’s request for a futility exception.

       “Application of the exhaustion doctrine is intensely practical.” Bowen v. City of

New York, 476 U.S. 467, 484 (1986) (internal quotation marks and citations omitted).

“Even where exhaustion is seemingly mandated by statute…, the requirement is not

absolute.” Washington v. Barr, 925 F.3d 109,118 (2d Cir. 2019) (citing McCarthy v.

Madigan, 503 U.S. 140, 146-47 (1992)). The failure to exhaust may be excused where

“it would be futile . . ., the administrative process would be incapable of granting

adequate relief . . ., [or] pursuing agency review would subject plaintiffs to undue

prejudice.” Barr, 925 F.3d at 118-19.

       All three exceptions apply to the exhaustion requirement here. “Undue delay, if it

in fact results in catastrophic health consequences, could make exhaustion futile.” Barr,

925 F.3d at 120. The allegations in his motion, if proven, show that defendant is at an

increased risk of contracting COVID-19 with every passing day.

       The administrative process also fails to provide defendant adequate relief.

Defendant requests a reduction in sentence. Even if the Bureau of Prisons were to

agree that he is entitled to such relief, only the court can effectuate such a reduction

under 18 U.S.C. § 3582(c)(1)(A). See United States v. Soto, No. 1:18-CR-10086-IT,

2020 WL 1905323, at *5 (D. Mass. Apr. 17, 2020) (waiving the thirty-day waiting period



                                              2
        Case 1:18-cr-10041-RWZ Document 147 Filed 04/29/20 Page 3 of 5



because the procedures for compassionate release under the First Step Act “determine

whether the Defendant will have the BOP’s assistance in bringing his motion, or not” but

nevertheless require “a judicial order . . . to modify an imposed term of imprisonment.”)

      Lastly, defendant would be subject to undue prejudice if the court were to require

exhaustion. If administrative exhaustion is inadequate and would cause “impending and

irreparable injury,” exhaustion must be waived. See Barr, 925 F.3d at 119 (citing

Aircraft & Diesel Equip. Corp. v. Hirsch, 331 U.S. 752, 773-74 (1947)). The government

acknowledges and defendant’s motion describes in detail the heightened risk of

contracting COVID-19 at Butner Medium, and the severe consequences and irreparable

harm that could result (Docket #143 and Docket #144).

      Furthermore, “the ultimate decision of whether to waive exhaustion should . . . be

guided by the policies underlying the exhaustion requirement.” Bowen, 476 U.S. at 484.

The original compassionate release statute only permitted judicial relief upon a motion

by the Director of the Bureau of Prisons. See Sentencing Reform Act of 1984. As

amended, the First Step Act allows defendants two avenues by which to petition for

modification of imprisonment. 18 U.S.C. § 3582(c)(1)(A). Defendant can request that

the BOP bring a motion for compassionate release on his behalf. Id. Alternatively,

defendant can file a motion in court if the warden ignores his request for compassionate

release for thirty days. Id. The alternative option added to Section 3582(c) “evinces

congressional intent that a defendant has a right to a prompt and meaningful judicial

determination of whether she should be compassionately released, regardless of

whether administrative remedies have been exhausted.” United States v. Russo, No.

16-CR-441 (LJL), 2020 WL 1862294, at *6 (S.D.N.Y. Apr. 14, 2020) (concluding that the



                                            3
          Case 1:18-cr-10041-RWZ Document 147 Filed 04/29/20 Page 4 of 5



court had jurisdiction to review defendant’s motion under Section 3582(c) even though

defendant had not fully exhausted administrative remedies). Indeed, the thirty-day

provision serves as “an accelerant to judicial review.” Id. It would “pervert

congressional intent” to hold to the strict bounds of the thirty-day waiting period given

that lawmakers could not at the time contemplate the fast-spreading nature and

irreparable harm caused by COVID-19. Id.

         Attorney General Barr required the Bureau of Prisons on March 26, 2020 to

“prioritize the use of [its] various statutory authorities to grant home confinement for

inmates seeking transfer in connection with the ongoing COVID-19 pandemic.”

Memorandum from Attorney General William Barr to Director of Bureau of Prisons

(March 26, 2020). On April 3, 2020, Attorney General Barr issued another

memorandum “directing [the BOP] to immediately review all inmates who have COVID-

19 risk factors as established by the CDC,” starting with those inmates incarcerated at

facilities where COVID-19 is materially affecting operations. Memorandum from

Attorney General William Barr to Director of Bureau of Prisons (April 3, 2020). “And

now that I have exercised my authority under the CARES Act, [BOP] review should

include all at-risk inmates—not only those who were previously eligible for transfer.” Id.

A BOP Press Release following Attorney General Barr’s second memorandum states

that “inmates do not need to apply to be considered for home confinement.” Press

Release, Bureau of Prisons, Update on COVID-19 and Home Confinement (April 5,

2020).

         The BOP has been on notice of the need to review home confinement eligibility

for the inmates at FCI Butner, including Mr. Ilarraza, since at least April 3, 2020.



                                              4
        Case 1:18-cr-10041-RWZ Document 147 Filed 04/29/20 Page 5 of 5



      For the foregoing reasons, the court may exercise its discretion to waive the

Section 3582(c) exhaustion requirements. An expedited hearing is scheduled on May

6, 2020 at 11:00 AM to hear the evidence pertaining to the motion.

      It is so ordered.



     April 29, 2020                                   /s/ Rya W. Zobel
                                                    ___________
           DATE                                        RYA W. ZOBEL
                                               UNITED STATES DISTRICT JUDGE




                                           5
